Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/849,463 filed on 15 April 2020. The response filed 18 February 2022 amends claims 1 and 16, cancels claims 4, 9, 10, 12, 17, and 18, adds claim 21, and presents arguments is hereby acknowledged. 	Claims 1-3, 5-8, 11, 13-16, and 19-21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 18 February 2022 has been entered.

Response to Arguments
Independent Claims 1, 16, and 21
On pages 1-2 of the response filed 18 February 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 November 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 1-2, Applicant argues that neither Harari, Cox, nor Zavesky of the Harari/Cox/Zavesky system teach or suggest “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.”  	Examiner respectfully agrees and finds this argument persuasive. Neither Harari, Cox, nor Zavesky teach or suggest “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-3, 5-8, 11, 13-15, 19, and 20
On pages 1-3 of the response filed 18 February 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 November 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive.


Newly Added Claim 21
On page 3 of the response filed 18 February 2022, Applicant respectfully requests entry and full consideration of Claim 21. Examiner acknowledges this request, but will not consider newly added claim 21. Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 	Independent claim 1 states “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.” 	Independent claim 21 states “adding and subtracting a VM from the plurality VMs to provide scalability amongst the plurality of VMs, wherein scalability is dependent upon network load demand of a MME for providing efficient cluster based monitoring, wherein the deciphering of packets in the VM smart cluster device determines Temporary Identifiers (M-TMSI) assigned to an individual subscriber and wherein the monitoring of one or more MMEs with the plurality of VMs monitors subscriber sessions across idle and active transitions.” 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Claims 1 and 16 recite “Adaptive Service Intelligence (ASI) data.” According to the Trademark Electronic Search System (TESS), “Adaptive Service Intelligence” is a live, registered trademark, owned by NetScout Systems Inc. As per MPEP 2173.05(u) and MPEP 608.01(v), regarding trademarks in claims, “a mark as defined by 15 U.S.C. 1127 (i.e., trademark, service mark, collective mark, or certification mark) or trade name may be used in a patent application to identify an article or product, service, or organization if: (A) its meaning is established by an accompanying definition in the specification which is sufficiently descriptive, enabling, precise and definite such that a claim including the mark or trade name complies with the requirements of 35 U.S.C. 112, or (B) its meaning is well-known to one skilled in the relevant art and is satisfactorily defined in the literature.” Page 13 of the Specification states “ASI data is to be understood to include key performance indicators and adaptive session records ("ASRs") as described in U.S. Patent Application No.: 12/756,638 entitled ‘Real-Time Adaptive Processing of Network Data Packets for Analysis’ and filed on April 8, 2010.” Thus, the Adaptive Service Intelligence is permissible in this patent application.

Election/Restrictions
Applicant’s election of Species I (Claims 1-3, 5-8, 11, 13-16, 19, and 20) in the 1 March 2022 Telephone Conversation is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
This application is in condition for allowance except for the presence of claim 21 directed to a species non-elected without traverse.  Accordingly, claim 21 been cancelled.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview with assigned attorney Christopher Capelli (Reg. No. 38,405) on 1 March 2022.

Please amend Claims 1 and 21 as follows:
 	


1. (Currently Amended) A computer implemented method for monitoring one or more Mobility Management Entities (MMEs) with a plurality of Virtual Machines (VM) arranged in a cluster format to aggregate data from the clustered VMs for distribution to one or more monitoring devices, comprising:  	receiving a ciphered packet from a MME at a VM smart cluster device; 	deciphering the ciphered packet in the VM smart cluster device for extracting metadata from the deciphered packet to identify subscriber information for the received packet;  	distributing the deciphered packet to one of the plurality of VMs to balance the load amongst the plurality of VMs based upon prescribed load balancing criteria such that each packet received for an identified subscriber is sent to a same VM for performing load balancing on a per subscriber basis;  	generating KPI session related data associated with a subscriber in one of the plurality of VMs that receives the distributed packet from the VM smart cluster device; and  	aggregating subscriber related data from each VM in at least one monitoring device operably coupled to the plurality of VMs wherein the at least one monitoring device is configured to perform on-demand analysis of subscriber packet information that includes aggregated subscriber information received from the plurality of VMs such that subscriber data is aggregated from each of the plurality of VMs and wherein the prescribed criteria for load balancing is prescribed by the at least one monitoring device, wherein the data generated in each  VM includes Adaptive Service 


21. (Canceled)

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2018/0359186A1 to Harari et al discloses a load balancing system for processing packets in a network. However, Harari fails to disclose “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.” US Patent 10,505,825 B1 to Bettaiah et al, in a similar field of endeavor, discloses creating the parameters to execute a monitoring system. However, Bettaiah fails to disclose “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.” US PGPUB 2016/0344640 A1 to Soderlund et al, in a similar field of endeavor, discloses a deep packet inspection virtual 


The Harari/Bettaiah/Soderlund system fails to disclose “wherein the data generated in each network probe device includes Adaptive Service Intelligence (ASI) data and wherein the VM smart cluster device is configured to extract the metadata using state machine processing and wherein the metadata consists of IMSI and IMEI-SV information utilized to generate the ASI data.”
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 16 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459